DETAILED ACTION
1.    	The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-24 are presented for examination on the merits.

Double Patenting
2. 	The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a no statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-24 are rejected on the ground of no statutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10664880, claims 1-15 of US Patent No. 8749403, claims 1-19 of US Patent No. 9424691, claims 1-24 of US Patent No. 10262345 and 1-20 of US Patent No. US 11132723. Although the conflicting claims are not identical, they are not patentably distinct from each other because 1) receive data indicative of a first payment for a parking session; 2) present an amount of time remaining in the parking session at the display; 3) wirelessly receive, by the communication subsystem, data for additional time in the parking session, the at least a portion of the communication subsystem in the first power mode; 4) the at least a portion of the communication subsystem entering the second power mode, wherein in the second power mode the communication subsystem wirelessly obtains further data pertaining to the additional time; and 5) present an updated amount of time remaining in the parking session at the display are conventional prior art features and the use of such features in the claims of US Patent No. (US 10664880), US Patent No. (US 9424691), US Patent No. (US 8749403) and US Patent No. (10262345) would have been obvious and would not have involved a patentable invention.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
In view of the above, it is noted that the instant application is broader in every aspect than the US patent document and is therefore an obvious variant thereof, thus, allowing this would result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent.

4.	Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-35 of copending Application No. 17357163, claims 1-22 of copending Application No. 17525123 and claims 1-22 of copending Application No. 17525151. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because 1) receive data indicative of a first payment for a parking session; 2) present an amount of time remaining in the parking session at the display; 3) wirelessly receive, by the communication subsystem, data for additional time in the parking session, the at least a portion of the communication subsystem in the first power mode; 4) the at least a portion of the communication subsystem entering the second power mode during the parking session are conventional prior art features and the use of such features in the claims of claims 20-35 of copending Application No. 17357163, claims 1-22 of copending Application No. 17525151 and claims 1-30 of copending Application No. 17525165 would have been obvious and would not have involved a patentable invention.
	The copending applications and claims include all of the limitations of the instant application claims, respectively.  The copending application claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.	

Citation of pertinent Prior Arts
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.




Conclusion
6.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689